Detailed Action

Status of Claims
This action is a non-final, first office action in response to the claims filed 05/07/2020.
Claims 1 – 14 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/15/2021 was filed before the mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the limitations “the terminal of the passenger,” “the airport,” and “the passenger.” There is insufficient antecedent basis for these limitations in the claim.

Claims 2 & 6 recite the limitation “calculating, by the airport management server, baggage location information of the baggage from the reader identification information and a driving speed of a conveyor.” It is unclear as to whether the calculated baggage location information is based on a driving speed of a conveyor, or if a determination of the driving speed of a conveyor is a separate calculation. In other words, the claim limitation could be interpreted as “calculating baggage location information of the baggage from the reader identification information and calculating a driving speed of a conveyor,” or also as meaning that the baggage location information is calculated based on both the reader identification information and a driving speed of a conveyor. For the purpose of examination, the limitation will be interpreted as calculating baggage location information using the reader identification information and/or a driving speed of a conveyor, or equivalents thereof.

Claim 3 recites the limitation “the baggage misdelivery guide information.” There is insufficient antecedent basis for this limitation in the claim.

Claims 4 & 12 recite the limitation “the changed delivery place.” There is insufficient antecedent basis for this limitation in the claim.

Claim 5 recites the limitation “the passenger.” There is insufficient antecedent basis for this limitation in the claim. For example, “each passenger” was previously recited, so it is unclear as to which passenger “the passenger” refers.

In addition, claims 2 – 4 & 5 – 14 are rejected under 35 USC 112(b) for inheriting the deficiencies while failing to remedy them. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite: “receiving baggage recognition information… and determining whether the baggage has arrived at a destination through the baggage recognition information,” “transmitting baggage misdelivery information including airport identification information and the baggage information,” “upon determining that the baggage has not arrived at the destination… transmitting information regarding a handling status of the baggage to the… passenger, wherein the transmitting of the information regarding the handling status of the baggage to the… passenger includes, in a misdelivered baggage case,… searching for an earliest flight traveling from the airport to the destination or a delivery place set by the passenger and transmitting misdelivered baggage delivery schedule information including the found flight and an expected time of arrival of the found flight to the… passenger.”
	
2A Prong 1: The limitations of “receiving baggage recognition information… and determining whether the baggage has arrived at a destination through the baggage recognition information,” “transmitting baggage misdelivery information including airport identification information and the baggage information,” “upon determining that the baggage has not arrived at the destination… transmitting information regarding a handling status of the baggage to the… passenger, wherein the transmitting of the information regarding the handling status of the baggage to the… passenger includes, in a misdelivered baggage case,… searching for an earliest flight traveling from the airport to the destination or a delivery place set by the passenger and transmitting misdelivered baggage delivery schedule information including the found flight and an expected time of arrival of the found flight to the… passenger,” as drafted, are processes that, under the broadest reasonable interpretation, covers performance of the limitation in a commercial interaction but for the recitation of generic computer components. That is, other than reciting “airport management server,” “reader,” “baggage management server,” “terminal,” and “electronic tag” configured to implement the functions, nothing in the claim element precludes the step from practically being performed in a commercial transaction. For example, but for the “airport management server,” “reader,” “baggage management server,” “terminal,” and “electronic tag” language, the functions in the context of this claim encompasses notifying a passenger of mishandled baggage and a rerouted baggage itinerary. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation by a human but for the recitation of generic computer components, then it falls within the "Certain Methods of Organizing Human Activity" (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the additional computer-related elements of “airport management server,” “reader,” “baggage management server,” “terminal,” and “electronic tag” are recited at a high level of generality and perform generic computer functions, and furthermore amount to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)), and thus do not render the abstract idea eligible. The additional elements of “interior of a vehicle,” “trunk,” “vehicles,” “luggage,” “parking place,” and “door” are recited at a high level of generality and merely limits the field of use to the shipping field. The additional elements of “reader,” “electronic tag,” and “by an airport management server, receiving baggage recognition information including reader identification information and baggage information of baggage from a reader” amounts to generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 

2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer-related elements of “airport management server,” “reader,” “baggage management server,” “terminal,” and “electronic tag” amount to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Likewise, the additional elements of “baggage,” “destination,” “airport,” “passenger,” and “flight” are recited at a high level of generality and merely limits the field of use to the shipping and reservations fields. The additional elements of “reader,” “electronic tag,” and “by an airport management server, receiving baggage recognition information including reader identification information and baggage information of baggage from a reader” amounts to generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)), and thus do not amount to significantly more. There is no indication that the combination of elements, taken both individually and as an ordered combination, improves the functioning of a computer or improves any other technology. Thus, the claims are not patent eligible.

Furthermore, dependent claims 2 – 4 & 6 – 14 are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception. The additional computer-related elements of “airport management server,” “terminal,” and “baggage management server” in the dependent claims are recited at a high level of generality and perform generic computer functions, and furthermore amount to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)), and thus do not render the abstract idea eligible. The additional elements of “baggage,” “aircraft,” “destination,” “conveyor,” “aircraft,” and “passenger” are recited at a high level of generality and merely limits the field of use to the shipping and reservations fields. The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea with generic computer components that conduct generic computer functions within a certain field of use, and thus are ineligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 & 3 are rejected under 35 U.S.C. 103 as being unpatentable over Bruce et al. (US 20180204030 A1) in view of Kodger et al. (US 20060229895 A1), in view of Biffar (US 20040124977 A1).

As per Claim 1, Bruce discloses a method (Abs., [0012] – [0013], method) for guiding a position of aircraft baggage, the method comprising:

Regarding the following limitations, Bruce, in Fig. 1 & [0037] – [0040], describes an airport baggage tracking system comprising “verification system 127” proximate, and communicatively couple to, an “RFID reader” which, as per at least paras. [0005], [0013] - [0014], [0017], & [0028], tracks baggage arriving at each airport waypoints and final destination of an itinerary. As per Fig. 1 & [0045], each airport server 127 is connected to the “master baggage system 101” server, which is interpreted as a “baggage management server.”  As per [0035] & [0037], each airport server 127 receives “the unique identifying number of the baggage” and “the location of the receiver” (i.e., reader identification information) when baggage tags come into proximity with the receiver (i.e., reader). As per [0020], [0022], [0062], [0070], [0072], & [0079] the functions as disclosed in Bruce may be performed by a combination of one or more of the computing devices as described by Bruce. To the extent to which Bruce does not appear to explicitly disclose the following limitation, Kodger teaches:

• by an airport management server, receiving baggage recognition information including reader identification information and baggage information of baggage from a reader and determining whether the baggage has arrived at a destination through the baggage recognition information (See Fig. 7 & [0076], noting that it is “determined whether the most recent (i.e., last) scan was at the destination.” Also see Fig. 8 & [0079], noting “Step 816 where it is determined whether the most recent (i.e., last) scan was at the destination.” Also see [0080] – [0081], noting “Step 832 where it is determined whether the most recent scan or read was at the destination.”);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Kodger in the invention of Bruce with the motivation to provide “enhanced package tracking methods and systems that overcomes challenges associated with providing only event-based tracking information,” as evidenced by Kodger ([0011]).

Regarding the following limitation, Bruce, as stated above, discloses an airport management server which communicates with a baggage management server. Bruce, in [0035], [0037] – [0038], [0040], & [0045] further discloses sending tracking status messages including airport identification information and the baggage information to the baggage management server upon each scan at various airport locations along an itinerary. To the extent to which Bruce does not appear to explicitly disclose wherein these status messages are sent responsive to determining that the baggage has not arrived at the destination, Kodger teaches this element:

• by the airport management server, transmitting baggage misdelivery information including airport identification information and the baggage information to a baggage management server upon determining that the baggage has not arrived at the destination (See [0081], noting that “if it is determined at Step 832 that the most recent scan was not at the destination,” it is determined that the package will be delivered off-schedule, “then at Step 838,” an alert baggage status message (comprising the airport scan location and baggage information as in Bruce) is transmitted to “authorized/interested parties.”).

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the baggage management server of Bruce for the authorized/interested parties of Kodger. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Regarding the following limitation, 
	
• by the baggage management server, transmitting information regarding a handling status of the baggage to the terminal of the passenger, wherein the transmitting of the information regarding the handling status of the baggage to the terminal of the passenger includes, in a misdelivered baggage case, by the baggage management server, searching for an earliest flight traveling from the airport to the destination or a delivery place set by the passenger and transmitting misdelivered baggage delivery schedule information including the found flight and an expected time of arrival of the found flight to the terminal of the passenger,

Bruce, in [0044], [0058], & [0061], discloses, in a misdelivered baggage case where there is an “exception,” that the “itinerary module 105” of the baggage management server will “query the current transportation vehicle schedule and replot a new routing pattern in accordance with the current location of the baggage,” and in [0022], [0046] & [0054], discloses transmitting an updated “baggage itinerary” for the re-directed baggage “to the client device 129” of the baggage owner, which, as per [0027] & [0049], comprises “transportation vehicle identification numbers, the arrival/departure times of the transportation vehicle as well as the destination of the transporting vehicle.” As per [0032], [0053] – [0054], the updated baggage itinerary transmitted to the passenger includes an expected time of arrival of the found flight. To the extent to which Bruce does not appear to explicitly disclose wherein the querying of the transportation vehicle schedule comprises searching for an earliest flight to transport the baggage, Biffar, in [0067], teaches that a late baggage item “is shipped with the next available flight” (Also see [0053], [0061], & [0064] – [0065], noting re-directing baggage after it is determined to have been mishandled.). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Biffar in the invention of Bruce / Kodger with the motivation to provide a system and method “which uses the tracking information by for example monitoring the schedule and progress of an object in transit, and a system that can take in addition proactive actions based on that information such as for example making upgrades in service level to the shipping if the object is behind schedule,” as evidenced by Biffar ([0005]).

As per claim 3, Bruce / Kodger / Biffar disclose the limitations of claim 1. Bruce further discloses wherein the determining of whether the baggage has arrived at the destination includes:

	• transmitting, by the airport management server, the baggage misdelivery guide information to the terminal of the passenger upon an existence of baggage whose baggage recognition information has not been received within a predetermined time from an arrival time of an aircraft corresponding to the baggage or from a reader recognition time of first baggage carried in a cabin of the aircraft or upon an existence of baggage whose baggage recognition information has not been received until a baggage unloading process is completed among pieces of baggage of passengers having registered the airport as a destination (See [0042], noting that it is determined that a baggage item did not arrive at the destination, which triggers “the exception module to begin locating the baggage.” In other words, when the baggage failed to arrive at the destination, and may have missed its flight as per [0060], the missing baggage necessarily would not have been scanned at the destination even after completing the scanning of the unloaded baggage at the destination i.e., “until a baggage unloading process is completed.”);

	• transmitting, by the airport management server, baggage tracking request information to the baggage management server ([0039] – [0040], the airport “verification system 127” device transmits visual and “the arrival or departure of the baggage at the location of the receiver, along with the date, time and location information and transmit the collected data to the master baggage system 101,” which is interpreted as baggage tracking request information.).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bruce et al. (US 20180204030 A1) in view of Kodger et al. (US 20060229895 A1), in view of Biffar (US 20040124977 A1), in view of Sloan et al. (US 20060086790 A1).  

As per claim 2, Bruce / Kodger / Biffar disclose the limitations of claim 1. Bruce further discloses wherein the determining of whether the baggage has arrived at the destination includes:

	• determining, by the airport management server, whether the baggage recognition information has been received within a predetermined time from an arrival time of an aircraft corresponding to the baggage upon determining that the baggage has arrived at the destination (See [0052], which describes that it is determined that the scanned baggage “has arrived at the waypoint within the original itinerary's time slot,” and as per [0053], the scanned waypoint is determined to be “the bag's final destination.”). 

Regarding the following limitation, 

	• calculating, by the airport management server, baggage location information of the baggage from the reader identification information and a driving speed of a conveyor and transmitting the calculated baggage location information of the baggage to the terminal of the passenger upon determining that the baggage recognition information has been received within the predetermined time

Bruce discloses, in [0037] & [0040], that the baggage location information of the baggage is determined from the reader identification information each time the baggage is scanned. Bruce further discloses sending an updated baggage location information in the baggage status in at least [0053], which would indicate an on-time baggage scan as described in [0052]. To the extent to which Bruce does not appear to explicitly disclose calculating the baggage position is also based on a conveyor speed, Sloan teaches this element in [0062] – esp. [0065], noting that baggage location “can be tracked along a conveyor (e.g., by a user and/or computer system) having a known configuration (e.g., location of active read areas, location of active implied read areas, speed and timing of conveyor, etc.), by determining the presence of the bag in an active read area, and implying its location as it moves through implied read areas.”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Sloan in the invention of Bruce / Kodger / Biffar with the motivation to “enable the identification and locating of aviation assets in an airport environment,” as evidenced by Sloan ([0007]).

Regarding the following limitation, 

	• transmitting, by the airport management server, baggage delay guide information including a cause of baggage delay to the terminal of the passenger upon determining that the baggage recognition information has not been received within the predetermined time

Bruce, in [0041], [0058], & [0060], discloses determining a “cause of an exception” in a case when baggage is delayed and/or has missed a flight departure. To the extent to which Bruce does not appear to explicitly disclose transmitting the cause of baggage delay to the terminal of the passenger, Biffar, in [0053], teaches sending a baggage status update to the terminal of the user which includes various pieces of “tracking information.” Therefore, it would have been obvious to include the delay cause of Bruce in the user alert of Biffar. Rationale to combine Biffar persists.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bruce et al. (US 20180204030 A1) in view of Kodger et al. (US 20060229895 A1), in view of Biffar (US 20040124977 A1), in view of Bates et al. (US 20210133678 A1), in view of Gillen et al. (US 20180365645 A1).   

As per claim 4, Bruce / Kodger / Biffar disclose the limitations of claim 1. To the extent to which Bruce does not appear to explicitly disclose the following limitation, Bates teaches wherein the transmitting of the information regarding the handling status of the baggage to the terminal of the passenger includes:
	
• by the baggage management server, including a delivery place change menu in the misdelivered baggage delivery schedule information and transmitting the misdelivered baggage delivery schedule information to the terminal of the passenger when the expected time of arrival of the flight is later than an expected time of arrival of the passenger at the destination (See [0031], [0085], [0087], & [0099] – [0102], noting that a passenger’s baggage is on a “later flight” than the passenger’s flight, and that the passenger device is sent a menu of “luggage redirection offers” due to a delay, which the passenger can use to “change the desired delivery location.”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Bates in the invention of Bruce / Kodger / Biffar with the motivation to overcome the issue of “inflexible and restricted” delivery arrangements that do not take into account the “traveler's preferences,” as evidenced by Bates ([0004] & [0006]).

Regarding the following limitation, Bruce, in [0022], [0046] & [0054], discloses transmitting an updated “baggage itinerary” for the re-directed baggage “to the client device 129” of the baggage owner, which, as per [0027] & [0049], comprises “transportation vehicle identification numbers, the arrival/departure times of the transportation vehicle as well as the destination of the transporting vehicle,” while Biffar, as stated above ([0067]), teaches wherein “the item is shipped with the next available flight.” Rationale to combine Biffar persists. To the extent to which Bruce does not appear to explicitly disclose sending this information to the passenger terminal after receiving the alternate delivery destination selection from the passenger, Gillen teaches this element:

• transmitting misdelivered baggage delivery guide information including an earliest flight traveling to the changed delivery place and an expected time of arrival of the earliest flight to the terminal of the passenger upon receiving delivery place change information from the terminal of the passenger (See [0076], noting that after a user selects an alternate delivery location, a notification is sent to the user comprising “the delivery date and time window” (i.e., ETA of the baggage) and “a unique human or machine-readable code.”). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Gillen in the invention of Bruce / Kodger / Biffar / Bates with the motivation to “facilitate more efficient delivery,” as evidenced by Gillen ([0053]).

Claims 5, 8 – 9, & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bruce et al. (US 20180204030 A1), in view of White et al. (US 20170091702 A1), in view of Kodger et al. (US 20060229895 A1), in view of Biffar (US 20040124977 A1).

As per Claim 5, Bruce discloses a system for guiding a position of aircraft baggage, the system comprising:

	• an electronic tag which is attached to baggage of each passenger and in which baggage information is stored ([0016] – [0017], [0035], & [0037], baggage RFID tags storing information.);

To the extent to which Bruce does not appear to explicitly disclose the following limitation, White teaches: 
	
• a reader installed at one side of a conveyor that automatically moves the baggage to a gate to recognize the electronic tag attached to the baggage passing therethrough (See Fig. 2 & [0035], noting that “the automated conveyor gate 209 has a reader that reads the contents of the NFC component 206” when a tagged item passes by the gate reader.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of White in the invention of Bruce with the motivation to “to facilitate a planned automated route,” as evidenced by White ([0005]).

Regarding the following limitation, Bruce, in Fig. 1 & [0037] – [0040], describes an airport baggage tracking system comprising “verification system 127” proximate, and communicatively couple to, an “RFID reader” which, as per at least paras. [0005], [0013] - [0014], [0017], & [0028], tracks baggage arriving at each airport waypoints and final destination of an itinerary. As per Fig. 1 & [0045], each airport management server 127 installed at each airport is connected to the “master baggage system 101” server, which is interpreted as a “baggage management server,” i.e., the baggage management server configured to be connected to the airport management server installed at each airport via a communication network. As per [0035] & [0037], each airport management server 127 is configured to receive baggage recognition information including reader identification information and baggage information from the reader “the unique identifying number of the baggage” and “the location of the receiver” (i.e., reader identification information) when baggage tags come into proximity with the receiver (i.e., reader). As per [0020], [0022], [0062], [0070], [0072], & [0079] the functions as disclosed in Bruce may be performed by a combination of one or more of the computing devices as described by Bruce. To the extent to which Bruce does not appear to explicitly disclose the following limitation, Kodger teaches:

• determine whether the baggage has arrived at a destination through the baggage recognition information (See Fig. 7 & [0076], noting that it is “determined whether the most recent (i.e., last) scan was at the destination.” Also see Fig. 8 & [0079], noting “Step 816 where it is determined whether the most recent (i.e., last) scan was at the destination.” Also see [0080] – [0081], noting “Step 832 where it is determined whether the most recent scan or read was at the destination.”);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Kodger in the invention of Bruce / White with the motivation to provide “enhanced package tracking methods and systems that overcomes challenges associated with providing only event-based tracking information,” as evidenced by Kodger ([0011]).

Regarding the following limitation, Bruce, as stated above, discloses an airport management server which communicates with a baggage management server. Bruce, in [0035], [0037] – [0038], [0040], & [0045] further discloses sending tracking status messages including airport identification information and the baggage information to the baggage management server upon each scan at various airport locations along an itinerary. To the extent to which Bruce does not appear to explicitly disclose wherein these status messages are sent responsive to determining whether the baggage has arrived at the destination, Kodger teaches this element:

• according to a result of the determination, transmit information of the position of the baggage to a terminal of the passenger corresponding to the baggage or transmitting baggage misdelivery information to a baggage management server (See [0081], noting that “if it is determined at Step 832 that the most recent scan was not at the destination,” it is determined that the package will be delivered off-schedule, “then at Step 838,” an alert baggage status message (comprising the airport scan location and baggage information as in Bruce) is transmitted to “authorized/interested parties.”).

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the baggage management server of Bruce for the authorized/interested parties of Kodger. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Bruce further discloses wherein the airport management server or the baggage management server is configured to:

• provide the passenger with baggage handling status information regarding at least one of check-in, transit, and arrival of the baggage that are performed in the corresponding airport ([0022], “The master baggage system 101 may further report updates regarding the baggage location, itinerary schedules, verification data, exceptions and rerouting information to a customer's client device 129, allowing for customers to track updates to the status of the baggage as changes occur.”; [0046], “The client device 129 may review the routing pattern of the baggage, observe visual verification data of the baggage arriving at scheduled waypoints and even receive push notifications or alerts as the baggage arrives at each waypoint. In some embodiments, the client device 129 may further receive alerts and reports when an exception may occur to the baggage itinerary that may cause a delay in the baggage arriving at the final destination on time.”; [0053] – [0054], “the reporting module 117 may further transmit the arrival information of the baggage at the final destination to the client device 129.”).

Regarding the following limitation, wherein the airport management server or the baggage management server is configured to:
	
• in a misdelivered baggage case, search for an earliest flight traveling from the airport to the destination or a delivery place set by the passenger, and transmit misdelivered baggage delivery schedule information including the found flight and an expected time of arrival of the found flight to the terminal of the passenger,

Bruce, in [0044], [0058], & [0061], discloses, in a misdelivered baggage case where there is an “exception,” that the “itinerary module 105” of the baggage management server will “query the current transportation vehicle schedule and replot a new routing pattern in accordance with the current location of the baggage,” and in [0022], [0046] & [0054], discloses transmitting an updated “baggage itinerary” for the re-directed baggage “to the client device 129” of the baggage owner, which, as per [0027] & [0049], comprises “transportation vehicle identification numbers, the arrival/departure times of the transportation vehicle as well as the destination of the transporting vehicle.” As per [0032], [0053] – [0054], the updated baggage itinerary transmitted to the passenger includes an expected time of arrival of the newly-found flight. To the extent to which Bruce does not appear to explicitly disclose wherein the querying of the transportation vehicle schedule comprises searching for an earliest flight to transport the baggage, Biffar, in [0067], teaches that a late baggage item “is shipped with the next available flight” (Also see [0053], [0061], & [0064] – [0065], noting re-directing baggage after it is determined to have been mishandled.). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Biffar in the invention of Bruce / White / Kodger with the motivation to provide a system and method “which uses the tracking information by for example monitoring the schedule and progress of an object in transit, and a system that can take in addition proactive actions based on that information such as for example making upgrades in service level to the shipping if the object is behind schedule,” as evidenced by Biffar ([0005]).

As per claim 8, Bruce / White / Kodger / Biffar disclose the limitations of claim 5. Bruce further discloses:

	• wherein the airport management server, upon determining that the baggage has not arrived at the destination, transmits baggage misdelivery guide information including the airport identification information of the airport to which the baggage has been misdelivered to the terminal of the passenger (See [0022], noting that an update regarding mishandled baggage that needs to be re-routed to the proper destination, including “the baggage location,” is transmitted “to a customer's client device 129, allowing for customers to track updates to the status of the baggage as changes occur.” Also see [0046], noting that “The client device 129 may review the routing pattern of the baggage, observe visual verification data of the baggage arriving at scheduled waypoints and even receive push notifications or alerts as the baggage arrives at each waypoint. In some embodiments, the client device 129 may further receive alerts and reports when an exception may occur to the baggage itinerary that may cause a delay in the baggage arriving at the final destination on time.”).

As per claim 9, Bruce / White / Kodger / Biffar disclose the limitations of claim 5. Bruce further discloses:

	• wherein the airport management server transmits baggage misdelivery guide information to the terminal of the passenger upon an existence of baggage whose baggage recognition information has not been received. within a predetermined time from an arrival time of an aircraft corresponding to the baggage or from a reader recognition time of first baggage carried in a cabin of the aircraft or upon an existence of baggage whose baggage recognition information has not been received until a baggage unloading process is completed among pieces of baggage of passengers having registered the airport as a destination (See [0042], noting that it is determined that a baggage item did not arrive at the destination, which triggers “the exception module to begin locating the baggage.” In other words, when the baggage failed to arrive at the destination, and may have missed its flight as per [0060], the missing baggage necessarily would not have been scanned at the destination even after completing the scanning of the unloaded baggage at the destination i.e., “until a baggage unloading process is completed.”);

	• transmits baggage tracking request information to the baggage management server ([0039] – [0040], the airport “verification system 127” device transmits visual and “the arrival or departure of the baggage at the location of the receiver, along with the date, time and location information and transmit the collected data to the master baggage system 101,” which is interpreted as baggage tracking request information.).

As per claim 11, Bruce / White / Kodger / Biffar disclose the limitations of claim 5. Bruce further discloses:

	• upon receiving the baggage misdelivery information from the airport management server, the baggage management server transmits baggage misdelivery guide information including airport identification information of an airport to which the baggage has been misdelivered to the terminal of the passenger (See [0022], noting that an update regarding mishandled baggage that needs to be re-routed to the proper destination, including “the baggage location,” is transmitted “to a customer's client device 129, allowing for customers to track updates to the status of the baggage as changes occur.” Also see [0046], noting that “The client device 129 may review the routing pattern of the baggage, observe visual verification data of the baggage arriving at scheduled waypoints and even receive push notifications or alerts as the baggage arrives at each waypoint. In some embodiments, the client device 129 may further receive alerts and reports when an exception may occur to the baggage itinerary that may cause a delay in the baggage arriving at the final destination on time.”).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bruce et al. (US 20180204030 A1), in view of White et al. (US 20170091702 A1), in view of Kodger et al. (US 20060229895 A1), in view of Biffar (US 20040124977 A1), in view of Sloan et al. (US 20060086790 A1).  

As per claim 6, Bruce / White / Kodger / Biffar disclose the limitations of claim 5. Bruce further discloses wherein the determining of whether the baggage has arrived at the destination includes:

	• upon determining that the baggage has arrived at the destination, determines whether the baggage recognition information has been received within a predetermined time from an arrival time of an aircraft corresponding to the baggage (See [0052], which describes that it is determined that the scanned baggage “has arrived at the waypoint within the original itinerary's time slot,” and as per [0053], the scanned waypoint is determined to be “the bag's final destination.”). 

Regarding the following limitation, 

	• upon determining that the baggage recognition information has been received within the predetermined time, calculate baggage location information of the baggage from the reader identification information and a driving speed of the conveyor and transmit the calculated baggage location information of the baggage to the terminal of the passenger,

Bruce discloses, in [0037] & [0040], that the baggage location information of the baggage is determined from the reader identification information each time the baggage is scanned. Bruce further discloses sending an updated baggage location information in the baggage status in at least [0053], which would indicate an on-time baggage scan as described in [0052]. To the extent to which Bruce does not appear to explicitly disclose calculating the baggage position is also based on a conveyor speed, Sloan teaches this element in [0062] – esp. [0065], noting that baggage location “can be tracked along a conveyor (e.g., by a user and/or computer system) having a known configuration (e.g., location of active read areas, location of active implied read areas, speed and timing of conveyor, etc.), by determining the presence of the bag in an active read area, and implying its location as it moves through implied read areas.”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Sloan in the invention of Bruce / White / Kodger / Biffar with the motivation to “enable the identification and locating of aviation assets in an airport environment,” as evidenced by Sloan ([0007]).

Regarding the following limitation, 

	• upon determining that the baggage recognition information has not been received within the predetermined time, transmits baggage delay guide information including a cause of baggage delay to the terminal of the passenger,

Bruce, in [0041], [0058], & [0060], discloses determining a “cause of an exception” in a case when baggage is delayed and/or has missed a flight departure. To the extent to which Bruce does not appear to explicitly disclose transmitting the cause of baggage delay to the terminal of the passenger, Biffar, in [0053], teaches sending a baggage status update to the terminal of the user which includes various pieces of “tracking information.” Therefore, it would have been obvious to include the delay cause of Bruce in the user alert of Biffar. Rationale to combine Biffar persists.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bruce et al. (US 20180204030 A1), in view of White et al. (US 20170091702 A1), in view of Kodger et al. (US 20060229895 A1), in view of Biffar (US 20040124977 A1), in view of Sloan et al. (US 20060086790 A1), in view of Kim et al. (US 20160103690 A1).  

As per claim 7, Bruce / White / Kodger / Biffar / Sloan disclose the limitations of claim 6. Regarding the following limitation, Bruce, in [0035] & [0037], discloses wherein each airport management server 127 is configured to receive baggage recognition information including reader identification information and baggage information from the reader “the unique identifying number of the baggage” and “the location of the receiver” (i.e., reader identification information) when baggage tags come into proximity with the receiver (i.e., reader). To the extent to which Bruce does not appear to explicitly disclose the identifying a passenger’s nationality from the scanned baggage recognition information, Kim teaches wherein:

	• the airport management server identifies a nationality of the passenger through the {boarding pass information} (See at least [0035] – [0037], [0039], & [0044], noting identifying a nationality of the passenger through the scanned RFID boarding pass information.).

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the baggage recognition information of Bruce for the boarding pass information of Kim. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Kim in the invention of Bruce / White / Kodger / Biffar / Sloan with the motivation to provide a system and method “which displays information translated into the native language corresponding to the nationality of a user and thus enables the user to acquire the information without language discrimination,” as evidenced by Kim ([0004]).

Regarding the following limitation, Bruce, in at least [0053] – [0054], discloses sending notifications to the “the client device 129” of a passenger.). To the extent to which Bruce does not appear to explicitly disclose wherein the airport management server performs language translations for these transmitted user notifications, Kim teaches this element:

	• converts a language used in the baggage location information or the baggage delay guide information into a language used by the nationality or a language previously registered by the passenger and transmits the language-converted baggage location information or baggage delay guide information (See [0113] – [0114], noting transmitting translated text to a user display device.). Rationale to combine Kim persists.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bruce et al. (US 20180204030 A1), in view of White et al. (US 20170091702 A1), in view of Kodger et al. (US 20060229895 A1), in view of Biffar (US 20040124977 A1), in view of Bates et al. (US 20210133678 A1).  

As per claim 10, Bruce / White / Kodger / Biffar disclose the limitations of claim 9. To the extent to which Bruce does not appear to explicitly disclose the following limitation, Bates teaches:

	• wherein the baggage management server, upon receiving the baggage tracking request information, transmits information related to a handling status of the baggage to the terminal of the passenger (See [0132], noting that the server transmits baggage handling status information to a user terminal after receiving the baggage tracking request information.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Bates in the invention of Bruce / White / Kodger / Biffar with the motivation to overcome the issue of “inflexible and restricted” delivery arrangements that do not take into account the “traveler's preferences,” as evidenced by Bates ([0004] & [0006]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bruce et al. (US 20180204030 A1), in view of White et al. (US 20170091702 A1), in view of Kodger et al. (US 20060229895 A1), in view of Biffar (US 20040124977 A1), in view of Bates et al. (US 20210133678 A1), in view of Gillen et al. (US 20180365645 A1).   

As per claim 12, Bruce / White / Kodger / Biffar disclose the limitations of claim 5. To the extent to which Bruce does not appear to explicitly disclose the following limitation, Bates teaches wherein the airport management server or the baggage management server is configured to:
	
• when the expected time of arrival of the flight is later than an expected time of arrival of the passenger at the destination, transmit the misdelivered baggage delivery schedule information including a delivery place change menu to the terminal of the passenger (See [0031], [0085], [0087], & [0099] – [0102], noting that a passenger’s baggage is on a “later flight” than the passenger’s flight, and that the passenger device is sent a menu of “luggage redirection offers” due to a delay, which the passenger can use to “change the desired delivery location.”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Bates in the invention of Bruce / White / Kodger / Biffar with the motivation to overcome the issue of “inflexible and restricted” delivery arrangements that do not take into account the “traveler's preferences,” as evidenced by Bates ([0004] & [0006]).

Regarding the following limitation, Bruce, in [0022], [0046] & [0054], discloses transmitting an updated “baggage itinerary” for the re-directed baggage “to the client device 129” of the baggage owner, which, as per [0027] & [0049], comprises “transportation vehicle identification numbers, the arrival/departure times of the transportation vehicle as well as the destination of the transporting vehicle,” while Biffar, as stated above ([0067]), teaches wherein “the item is shipped with the next available flight.” Rationale to combine Biffar persists. To the extent to which Bruce does not appear to explicitly disclose sending this information to the passenger terminal after receiving the alternate delivery destination selection from the passenger, Gillen teaches this element:

• upon receiving delivery place change information from the terminal of the passenger, transmit misdelivered baggage delivery guide information including an earliest flight traveling to the changed delivery place and an expected time of arrival of the earliest flight to the terminal of the passenger (See [0076], noting that after a user selects an alternate delivery location, a notification is sent to the user comprising “the delivery date and time window” (i.e., ETA of the baggage) and “a unique human or machine-readable code.”). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Gillen in the invention of Bruce / White / Kodger / Biffar / Bates with the motivation to “facilitate more efficient delivery,” as evidenced by Gillen ([0053]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bruce et al. (US 20180204030 A1), in view of White et al. (US 20170091702 A1), in view of Kodger et al. (US 20060229895 A1), in view of Biffar (US 20040124977 A1), in view of Peter et al. (US 20190136367 A1).   

As per claim 13, Bruce / White / Kodger / Biffar disclose the limitations of claim 5. To the extent to which Bruce does not appear to explicitly disclose the following limitation, White, in at least Abstract, [0011], [0021], & [0027], teaches conveyor belts, which, as per [0035] - [0036], have tag readers along the conveyor. Rationale to combine White persists. To the extent to which neither Bruce nor White discloses wherein a reader is at the start and end of a conveyor, Peter teaches:
 
• the reader is installed at each of an entrance and an exit of the conveyor to identify a conveyor line to which the baggage is input and a gate from which the baggage is output (See [0095], noting that tag readers are disposed at the entry and exit of a station.).

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the conveyor of White for the station of Peter. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. Additionally, the limitation “to identify a conveyor line to which the baggage is input and a gate from which the baggage is output” is given little to no patentable weight, as the claimed method is not capable of performing the intended use i.e., to enforce or control the aforementioned functions.)

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bruce et al. (US 20180204030 A1), in view of White et al. (US 20170091702 A1), in view of Kodger et al. (US 20060229895 A1), in view of Biffar (US 20040124977 A1), in view of Kim et al. (US 20160103690 A1).  

As per claim 14, Bruce / White / Kodger / Biffar disclose the limitations of claim 6. Regarding the following limitation, Bruce, in [0035] & [0037], discloses wherein each airport management server 127 is configured to receive baggage recognition information including reader identification information and baggage information from the reader “the unique identifying number of the baggage” and “the location of the receiver” (i.e., reader identification information) when baggage tags come into proximity with the receiver (i.e., reader). To the extent to which Bruce does not appear to explicitly disclose the identifying a passenger’s nationality from the scanned baggage recognition information, Kim teaches wherein:

	• the airport management server identifies a nationality of the passenger through the {boarding pass information} (See at least [0035] – [0037], [0039], & [0044], noting identifying a nationality of the passenger through the scanned RFID boarding pass information.).

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the baggage recognition information of Bruce for the boarding pass information of Kim. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Kim in the invention of Bruce / White / Kodger / Biffar with the motivation to provide a system and method “which displays information translated into the native language corresponding to the nationality of a user and thus enables the user to acquire the information without language discrimination,” as evidenced by Kim ([0004]).

Regarding the following limitation, Bruce, in at least [0053] – [0054], discloses sending notifications to the “the client device 129” of a passenger.). To the extent to which Bruce does not appear to explicitly disclose wherein the airport management server performs language translations for these transmitted user notifications, Kim teaches this element:

	• converts a language used in the baggage location information or the baggage delay guide information into a language used by the nationality or a language previously registered by the passenger and transmits the language-converted baggage location information or baggage delay guide information (See [0113] – [0114], noting transmitting translated text to a user display device.). Rationale to combine Kim persists.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN J KIRK whose telephone number is (571)272-6447. The examiner can normally be reached Monday -Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN J KIRK/Examiner, Art Unit 3628                                                                                                                                                                                                        
/OMAR ZEROUAL/Primary Examiner, Art Unit 3628